UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2156



SHERIKA L. JONES,

                                              Plaintiff - Appellant,

          versus


TYSON FOODS, INCORPORATED; JAKE CLARKE, a/k/a
Daniel Clarke,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-04-276-3)


Submitted:   February 28, 2005             Decided:   April 14, 2005


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael D. Hancock, PETTY, MULLEN, HANCOCK, P.L.L.C., Richmond,
Virginia, for Appellant.    Rafael E. Morell, OGLETREE, DEAKINS,
NASH, SMOAK & STEWART, P.C., Washington, D.C., for Appellee Tyson
Foods, Inc.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Sherika L. Jones appeals the district court’s order

denying relief on her Title VII action.     We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.   See Jones v. Tyson Foods, Inc.,

No. CA-04-276-3 (E.D. Va. Aug. 13, 2004).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 2 -